Citation Nr: 0611005	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-17 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant had active military service from January 1971 
to December 1972 and April 1976 to April 1980.  The veteran 
had a subsequent tour of duty in which he was not discharged 
honorably.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).

In October 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
lung cancer and asbestosis because they resulted from his 
exposure to asbestos while serving in the Navy.  

The Board has concluded that the medical evidence currently 
of record is not sufficient to decide the claim and that 
further development is required to comply with VA's duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The Board also notes that the evidence of record when the RO 
last considered the veteran's claim included a January 2002 
VA examination report that contained ambiguous findings.  
According to the report, the examiner noted that the veteran 
had a history of asbestos exposure and a history of 
undergoing surgery for an unknown type of cancer of the lung.  
The examiner diagnosed the veteran with non-small-cell 
carcinoma of the left lower lobe resected in April 2000 
without evidence for metastatic disease.  

In addition, the examiner diagnosed no evidence of asbestos 
or pleural plaquing based on computerized tomography (CT) 
scan and chest x-ray studies.  The examiner opined that the 
veteran had had asbestos exposure, but asbestos fibers were 
not described on the pathology biopsy and lobectomy.  The 
examiner noted that the veteran also smoked cigarettes.  In 
closing, however, the examiner ambiguously opined that it was 
difficult to argue with the concept that the combination of 
asbestos exposure and smoking did not contribute to the 
veteran's pulmonary carcinoma, despite the fact that there 
was no firm evidence for asbestos disease in the lung.

The Board finds the January 2002 findings made by the VA 
examiner are too ambiguous to either grant or deny the 
veteran's claim at this time.

Therefore, the Board finds that a remand is required to 
determine whether the veteran's lung cancer is due to 
exposure to asbestos during service.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, a 
letter explaining this should be issued to the veteran.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish service 
connection, a disability rating, and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

*	The RO or the AMC should include a 
request for the veteran to provide 
any pertinent evidence in his 
possession and any outstanding 
medical records pertaining to 
treatment or evaluation of the 
disabilities at issue or the 
identifying information and any 
necessary authorization to enable 
the RO or the AMC to obtain such 
records on his behalf.  

*	He should also be requested to 
provide, if he is able, medical 
nexus evidence, such as a statement 
from a physician, supporting his 
contention that his claimed lung 
disorder is related to his exposure 
to asbestos during service. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of his lung cancer and the 
etiology of asbestosis, if present.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.

A diagnosis of asbestosis should be 
confirmed or ruled out.  If the veteran 
does not meet the criteria for this 
diagnosis, the examiner should explain 
why.  Based upon the examination results, 
the claims folder review, and sound 
medical principles, the examiner should 
provide an opinion with respect to the 
veteran's lung cancer and asbestosis, if 
present, as to whether there is a 50 
percent or better probability that the 
disorder(s) is (are) etiologically 
related to the veteran's exposure to 
asbestos in service.  The rationale for 
each opinion expressed must also be 
provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be afforded an 
appropriate opportunity to respond before 
the claims folder is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






